EXHIBIT 10.17
 
 
EMTA Holdings, Inc.
Dyson Properties, Inc., dba Synergyn
Amended and restated Sales/Purchase Agreement
Dated March 26, 2007




Subject to the terms and conditions as set forth herein, the Buyer, ATME
Acquisitions, Inc., a Nevada company, a wholly owned subsidiary of EMTA
Holdings, Inc., agrees to purchase from the Seller, Sandra Dyson, or her heirs,
agents and assigns, all of the issued and outstanding stock of the Target, Dyson
Properties, Inc., an Arkansas company, authorized to do business in Oklahoma.


The Transaction


The buyer and seller agree that there are certain benefits to each of the
purchase/sale between the companies for a combination of net cash payments for
inventory at December 31, 2006 and the delivery to the seller of stock of the
parent company of the acquirer, EMTA Holdings, Inc. determined at the closing
date as described herein.


The Target


Dyson Properties, Inc. is incorporated in the State of Arkansas and is
authorized to do business in the State of Oklahoma.  The Company is in good
standing in both States.


Reps and Warranties of the Buyer


The Buyer has the authority to enter into the transaction contemplated herein.


The Buyer and its parent are not a party to any litigation that has not been
fully reserved and disclosed in its financial statements and filings with the
SEC.


Reps and Warranties of the Seller


The Seller has the authority to sell the stock of the Target and there are no
restrictions or encumbrances thereon.


To the knowledge of the Seller there is not existing, pending or threatened
litigation against Dyson Properties, Inc., dba: Synergyn as of the date hereof,
nor will any exist at the closing except as may be directly caused by the
control and operations of the Buyer and its representatives during its control
prior to the Closing.


The Seller will make available all records both personal and those of the Target
and provide any assistance necessary for the auditors to timely complete the
audits and reviews necessary for the filings with the SEC.
 

--------------------------------------------------------------------------------


 
Reps and Warranties of the Target


There is not existing, pending or threatened litigation against Dyson
Properties, Inc., dba: Synergyn as of the date hereof, nor will any exist at the
closing except as may be directly caused by the control and operations of the
Buyer and its representatives during its control prior to the Closing.
 
There are no patent infringements by the Target.


All required tax returns, reports and filings with state and federal
governmental agencies have been made and there are no pending audits, reviews,
or orders existing or pending against the Company.
 
Payment of Purchase Price


Cash payments of $100,000 on January 9, 2007, $150,000 at Closing and the
balance of $374,000 to be paid 6 months after Closing. [Approx aggregate
payments of $624,000].


Closing Date:  May 15, 2007 or earlier as agreed between the parties.


The balance of the purchase price will be paid in stock of EMTA Holdings, the
number of shares has been determined to be 1,400,000 shares.  The cash portion
of the payments are the purchase of inventory and to the extent applicable the
stock exchanged is to be a tax free exchange between the parties.


Such shares will be marked with a legend indicating that such shares are
restricted pursuant to rule 144.  The parties agree that if EMTA files a
registration statement during the two years subsequent to the closing of this
transaction, EMTA will include 10% of the shares issued hereunder in the
registration statement for the purpose of removing such restrictions and
allowing the shares to become free-trading.  As with any SEC filing, the process
is not within the control of the registrant, but the registrant will use it best
efforts to accomplish an effective registration.


Seller shall deliver good title to all tangible and intangible assets currently
owned by held Dyson Properties, Inc. subject only to the existing liabilities
recorded on the books of that company as of December 31, 2007.  Buyer will
reimburse the Seller for advances made to the Target for credit cards and other
direct advances made by Seller to the Target.


2

--------------------------------------------------------------------------------


 
Economic Control and Assumption of Risk


Subject to the delivery of good title as described above, the Buyer is assuming
all of the economic risks and benefits as of January 1, 2007.  The Buyer shall
direct the operations of the Target, appoint its Board of Directors and
Officers, and enter into an employment agreement, as described in Exhibit A
hereto, with Michael Dyson to assume the duties as President/CEO on behalf of
the Target.


Royalty Agreement


The parties agree that during the five year period subsequent to the Closing
Date, the Buyer will pay the Seller a royalty of $0.10 per gallon or $0.10 per
pound, as the case may be, on all current products of Synergyn sold during the
five years.  Royalty payments are to be made 25 days after the close of each
calendar quarter.


Closing Requirements


The Seller/Target will deliver to Buyer a current title insurance policy
covering all real property of the Target free of all restrictions except the
existing first lien position by Lehman Brothers or their assigns.


The Seller/Target will deliver to Buyer, at Buyer’s expense, a current Phase I
and II environmental report on the real property of the Target free of all
restrictions.
 
Delivery to and Use of Escrow


The Seller shall immediately deliver to the attorney for the Buyer the endorsed
stock certificates representing all of the issued and outstanding shares of the
Target.  Such certificates will be held by the attorney pending the Closing.


Failure to Close


If due to Buyer:


The Seller and Target shall retain any sums paid by the Buyer.


If due to Seller or Target:


Seller and Target shall promptly repay any sums advanced or paid by the Buyer or
its agents, including cash payments, inventory purchases and operating and
capital expenditures.


3

--------------------------------------------------------------------------------


 
Modified, agreed and accepted this 26th day of March, 2007.


 

         
/s/  Edmond L. Lonergan
   
 
 

--------------------------------------------------------------------------------

       
Buyer
   
 
 

 
 

         
/s/  Sandra Dyson
   
 
 

--------------------------------------------------------------------------------

       
Seller
   
 
 

 
 
4

--------------------------------------------------------------------------------


 
 